DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on October 19, 2020
Claims 1-20 are currently pending and have been examined. 

Specification
The use of the term “airdrop,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “to direct the second computer system receive the…” which appears to be a typographical error of “to direct the second computer system to receive the…”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1(“SME Analysis”):
Claims 1-17 are directed to a process.
Claims 18-20 are directed to a system.
Therefore, Claims 1-20 are drawn to at least one of the statutory categories of invention.
Step 2A-Prong 1 of the SME Analysis:
Claim 1 (representative of independent Claims 1 and 18) recites the following steps
sending, a non-fungible asset, 
form a distributed record configured to track ownership of non-fungible assets; and 
recording, information indicative of the sending of the non-fungible asset, 
wherein a user account associated with the first computer system retains partial ownership in the non-fungible asset after the sending of the non-fungible asset.
These steps, under their broadest reasonable interpretation, describe or set-forth tracking ownership of a non-fungible asset, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Alternatively, these steps, under their broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) tracking the ownership of a non-fungible asset (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
Independent Claim 8 and Claim 18 recites nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); therefore, these claims recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); thus, these claims recite an abstract idea under the same analysis. Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Thus, Claims 1-20 recite an abstract idea.

Step 2A-Prong 2 of the SME Analysis:
The claims recite the additional elements/limitations of
a digital asset management system;
the non-fungible asset being digital;
the sending of the asset is from first computer system to a second computer system, wherein the first computer system and the second computer system are included in a plurality of computer systems to form a distributed record;
a memory (Clam 18);
a processor (Claim 18).
The requirement to execute the claimed steps/functions using “a digital asset management system,” or via a memory or processor, or digitally (as it pertains the non-fungible asset) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, as such, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element of “wherein the first computer system and the second computer system are included in a plurality of computer systems” to form a distributed record simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the inclusion of the computers is to form a distributed record and because their exclusion would have little to no impact on the claim itself. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Thus, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. 
Accordingly, Claims 1-20 are directed to an abstract idea.

Step 2B of the SME Analysis:
The requirement to execute the claimed steps/functions using “a digital asset management system,” or via a memory or processor, is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, as such, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element of “wherein the first computer system and the second computer system are included in a plurality of computer systems” to form a distributed record simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of cryptocurrency. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).  This conclusion is based on a factual determination.  It is further noted that the determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.
Regarding, the recited additional element of sending of the asset from first computer system to a second computer system, the determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in the respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Since the additional elements, or combination of additional claims elements do not amount to significantly more than the abstract idea, Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2021/0133700 A1)(“Williams”) in view of Olson et al. (US 2008/0270307 A1)(“Olson”).

As to Claim 1, Williams discloses a method comprising: 
sending, by a digital asset management system (system 100), a non-fungible digital asset (non-fungible digital asset 122) from a first computer system (computer executing seller 110 wallet) to a second computer system (computer executing buyer 114 wallet)(“transfers…the NFT from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer,” [0045], see also Fig.1), wherein the first computer system and the second computer system are included in a plurality of computer systems configured to form a distributed record configured to track ownership of non-fungible digital assets (“The nodes exchange messages within in the distributed ledger network 300 to update and synchronize the ledger stored and maintained by each node. The nodes may also execute decentralized applications (e.g., via smart contracts) for processing the messages. A message transmission 370 from node 310 to node 340 may be used to exchange a token in the distributed ledger network 300 as shown in FIG. 3. The dotted lines between each set of nodes in the distributed ledger network 300 indicate similar transmissions that may be exchanged between any other set of nodes in the distributed ledger network 300. The messages may include a confirmed transfer for recording data associated with the token being transferred, a blockchain public key for each of the one or more parties participating in the transfer.” [0051]); and 
recording, by the digital asset management system in the distributed record, information indicative of the sending of the non-fungible digital asset to the second computer system (“Existing applications use the distributed ledger network 300 to transfer and record, in the form of blockchain based records, movement of tokens” [0050]).
Williams does not directly disclose wherein a user account associated with the first computer system retains partial ownership in the non-fungible digital asset after the sending of the non-fungible digital asset to the second computer system.
Olson teaches wherein a user account (“ownership is tracked and/or controlled by a database…” [0020]) associated with the first computer system retains partial ownership in a digital asset (“the transfer to the new owner in step 208 includes the transfer of limited ownership rights in the digital content; full ownership rights are not transferred to the new owner until it is confirmed that the digital content has been successfully and completely transferred” [0023], see also [0015]) after the sending of the digital asset to the second computer system (“transfers the digital content from the original owner to the prospective new owner” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams by the feature of Olson and in particular to include in Williams, the feature of wherein a user account associated with the first computer system retains partial ownership in the digital asset (as applied to William’s non-fungible digital asset) after the sending of the digital asset (as applied to William’s non-fungible digital asset) to the second computer system, as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of retaining partial ownership of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of retaining partial ownership of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claims 2, 9, and 19, the Williams/Olson combination discloses as discussed above.  Williams further discloses wherein the non-fungible digital asset is subject to a digital asset specification (“a smart contract is a machine executable program which comprises rules that can process inputs in order to produce results, which can then cause actions to be performed dependent upon those results. In respect of commercial transactions, for example, these may involve the transfer of property rights and/or assets” [0004]) that defines a plurality of ownership functions ([0008]) associated with the non-fungible digital asset ([0004], [0008], “The monitoring, detecting, and transferring may be performed via a smart contract.” [0017], [0041], “smart contract may be employed to determine whether pre-determined conditions are met that prove someone owns a cryptocurrency and has authority to send money they claim to own.” [0044]).

As to Claim 3, the Williams/Olson combination discloses as discussed above.  Williams further discloses wherein: the plurality of ownership functions includes a reclaim (‘unwind,” [0042]) function specifying that full ownership of the non-fungible digital asset reverts to the user account associated with the first computer system upon satisfaction of a predefined condition (“The NFT 106 may be associated with an expiration term and, in an event exchange of the NFT 106 is not completed before the expiration tem1 expires, an example embodiment may "unwind" the example in progress. For example, in an event the expiration term expires, the first blockchain network 102 may be further configured to transfer 129 the balance of fungible tokens from the second escrow digital wallet 116 of the first blockchain network 102 to the third digital wallet 126 of a second blockchain network 104.” [0042]); and the method further comprises receiving, by the digital asset management system, the non-fungible digital asset from the second computer system upon satisfaction of the predefined condition such that the user account associated with the first computer system has full ownership of the non-fungible digital asset (“transfer the NFT 106 from the first escrow digital wallet 108 to a fourth digital wallet (not shown) of the first blockchain network 102. The fourth digital wallet may be owned by the seller 110.” [0042]).

As to Claim 4, the Williams/Olson combination discloses as discussed above.  Williams further discloses wherein the predefined condition includes expiration of a predefined time period in which a user of the second computer system is required to accept receipt of the non-fungible digital asset (“The NFT 106 may be associated with an expiration term…” [0042]).

As to Claim 5, the Williams/Olson combination discloses as discussed above.  
Williams does not directly disclose wherein the recording of the information in the distributed record includes recording that the user account associated with the first computer system owns a first part of the non-fungible digital asset and an additional user account associated with the second computer system owns a second part of the non-fungible digital asset.
Olson teaches recording that the user account (“ownership is tracked and/or controlled by a database…” [0020]) associated with the first computer system owns a first part of the non-fungible digital asset and an additional user account (“ownership is tracked and/or controlled by a database…” [0020]) associated with the second computer system owns a second part of the non-fungible digital asset (“the transfer to the new owner in step 208 includes the transfer of limited ownership rights in the digital content; full ownership rights are not transferred to the new owner until it is confirmed that the digital content has been successfully and completely transferred” [0023], see also [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson combination by the feature of Olson and in particular to include in the recording of the information in the distributed record of Williams in the Williams/Olson combination, the recording that the user account associated with the first computer system owns a first part of the non-fungible digital asset and an additional user account associated with the second computer system owns a second part of the non-fungible digital asset, as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of allocating partial ownerships of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of allocating partial ownerships of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams in the Williams/Olson combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claim 8, Williams discloses a method comprising: 
receiving, by a digital asset management system (system 100), a non-fungible digital asset (non-fungible digital asset 122) sent from a first computer system (computer executing seller 110 wallet) to a second computer system (computer executing buyer 114 wallet)(“transfers…the NFT from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer,” [0045], see also Fig.1), wherein the first computer system and the second computer system are included in a plurality of computer systems configured to form a distributed record configured to track ownership of non-fungible digital assets (“The nodes exchange messages within in the distributed ledger network 300 to update and synchronize the ledger stored and maintained by each node. The nodes may also execute decentralized applications (e.g., via smart contracts) for processing the messages. A message transmission 370 from node 310 to node 340 may be used to exchange a token in the distributed ledger network 300 as shown in FIG. 3. The dotted lines between each set of nodes in the distributed ledger network 300 indicate similar transmissions that may be exchanged between any other set of nodes in the distributed ledger network 300. The messages may include a confirmed transfer for recording data associated with the token being transferred, a blockchain public key for each of the one or more parties participating in the transfer.” [0051]); and 
recording, by the digital asset management system in the distributed record, information indicative of the receiving of the non-fungible digital asset sent from the first computer system to the second computer system (“Existing applications use the distributed ledger network 300 to transfer and record, in the form of blockchain based records, movement of tokens” [0050]).
Williams does not directly disclose wherein a user account associated with the first computer system retains partial ownership in the non-fungible digital asset after the receiving of the non-fungible digital asset by the digital asset management system.
Olson teaches wherein a user account (“ownership is tracked and/or controlled by a database…” [0020]) associated with the first computer system retains partial ownership in the digital asset (“the transfer to the new owner in step 208 includes the transfer of limited ownership rights in the digital content; full ownership rights are not transferred to the new owner until it is confirmed that the digital content has been successfully and completely transferred” [0023], see also [0015]) after the receiving of the digital asset by a digital asset management system (“transfers the digital content from the original owner to the prospective new owner” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams by the feature of Olson and in particular to include in Williams, the feature of wherein a user account associated with the first computer system retains partial ownership in the digital asset (as applied to William’s non-fungible digital asset) after the receiving of the digital asset (as applied to William’s non-fungible digital asset) by the digital asset management system, as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of retaining partial ownership of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of retaining partial ownership of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claim 10, the Williams/Olson combination discloses as discussed above.  Williams further discloses wherein the plurality of ownership functions includes an ownership transfer function (‘unwind,” [0042]) specifying that full ownership of the non-fungible digital asset is transferred to an additional user account associated with the second computer system upon satisfaction of a predefined condition (“The NFT 106 may be associated with an expiration term and, in an event exchange of the NFT 106 is not completed before the expiration term expires, an example embodiment may ‘unwind’ the example in progress. For example, in an event the expiration term expires, the first blockchain network 102 may be further configured to transfer 129 the balance of fungible tokens from the second escrow digital wallet 116 of the first blockchain network 102 to the third digital wallet 126 of a second blockchain network 104…transfer the NFT 106 from the first escrow digital wallet 108 to a fourth digital wallet (not shown) of the first blockchain network 102. The fourth digital wallet may be owned by the seller 110.” [0042]).

As to Claim 11, the Williams/Olson combination discloses as discussed above.  
Williams does not directly disclose wherein: the predefined condition includes acceptance of receipt of the non-fungible digital asset; and the method further comprises: detecting, by the digital asset management system, user input accepting receipt of the non-fungible digital asset; and instructing, by the digital asset management system in response to the detecting of the user input, the additional user account associated with the second computer system to receive full ownership of the non-fungible digital asset.
Olson teaches a predefined condition includes acceptance of receipt of the non-fungible digital asset (“new owner's agreement to receive ownership of the digital content” [0021]), and detecting user input accepting receipt of the digital asset (“Once the prospective new owner's agreement has been established” [0022]); and instructing, in response to the detecting of the user input, the additional user account associated with the second computer system to receive full ownership of the digital asset (“confirms that the transfer of ownership was successful (i.e., that the prospective new owner has received the complete digital content and rights object to be transferred).” [0024], “transferring full ownership rights to the new owner.” [0027], see also Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson combination by the features of Olson and in particular to include in the predefined condition of Williams in the Williams/Olson combination, acceptance of receipt of the non-fungible digital asset, as taught by Olson; and to include in the digital management system of Williams in the Williams/Olson combination, the features of detecting user input accepting receipt of the digital asset (as applied to the non-fungible of Williams); and instructing, in response to the detecting of the user input, the additional user account associated with the second computer system to receive full ownership of the digital asset (as applied to the non-fungible of Williams), as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of allocating of full ownerships of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of allocating full ownerships of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams in the Williams/Olson combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claim 12, the Williams/Olson combination discloses as discussed above.  
Williams does not directly disclose wherein: the plurality of ownership functions includes a share function specifying one or more usage restrictions of the non-fungible digital asset while shared with a third computer system; and the method further comprises sharing, by the digital asset management system, the non-fungible digital asset with the third computer system.
Olson teaches a share function specifying one or more usage restrictions of the non-fungible digital asset while shared with a third computer system (“synchronization” [0015]); and sharing the non-fungible digital asset with the third computer system (“For example, the original owner of the mp3 in the above example may have three copies of the mp3, where one copy resides on each of: a personal computer, a digital music player and a cellular telephone” [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson combination by the features of Olson and in particular to include in the plurality of ownership functions of Williams in the Williams/Olson combination, a share function specifying one or more usage restrictions of the non-fungible digital asset while shared with a third computer system; and the method further comprises sharing (by the digital asset management system of Williams) the non-fungible digital asset with the third computer system, as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of sharing of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of sharing of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams in the Williams/Olson combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claim 13, the Williams/Olson combination discloses as discussed above.  Olson teaches wherein the one or more usage restrictions include restricting the third computer system from changing ownership of the non-fungible digital asset (“would not be able to share the digital content with other devices until full ownership is transferred” [0023]).

As to Claim 18, Williams discloses a system (system 100) comprising: 
a memory that stores instructions (“memory” [0058]); and 
a processor (“processor,” [0058]) communicatively coupled to the memory and configured to execute the instructions to send a non-fungible digital asset (non-fungible digital asset 122) from a first computer system (computer executing seller 110 wallet) to a second computer system (computer executing buyer 114 wallet)(“transfers…the NFT from the first escrow digital wallet to a first digital wallet of the first blockchain network, the first digital wallet owned by the buyer,” [0045], see also Fig.1), wherein 
the first computer system and the second computer system are included in a plurality of computer systems configured to form a distributed record configured to track ownership of non-fungible digital assets (“The nodes exchange messages within in the distributed ledger network 300 to update and synchronize the ledger stored and maintained by each node. The nodes may also execute decentralized applications (e.g., via smart contracts) for processing the messages. A message transmission 370 from node 310 to node 340 may be used to exchange a token in the distributed ledger network 300 as shown in FIG. 3. The dotted lines between each set of nodes in the distributed ledger network 300 indicate similar transmissions that may be exchanged between any other set of nodes in the distributed ledger network 300. The messages may include a confirmed transfer for recording data associated with the token being transferred, a blockchain public key for each of the one or more parties participating in the transfer.” [0051]).
Williams does not directly disclose a user account associated with the first computer system retains partial ownership in the non-fungible digital asset after the sending of the non-fungible digital asset to the second computer system.
Olson teaches wherein a user account (“ownership is tracked and/or controlled by a database…” [0020]) associated with the first computer system retains partial ownership in a digital asset (“the transfer to the new owner in step 208 includes the transfer of limited ownership rights in the digital content; full ownership rights are not transferred to the new owner until it is confirmed that the digital content has been successfully and completely transferred” [0023], see also [0015]) after the sending of the digital asset to the second computer system (“transfers the digital content from the original owner to the prospective new owner” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams by the feature of Olson and in particular to include in Williams, the feature of wherein a user account associated with the first computer system retains partial ownership in the digital asset (as applied to William’s non-fungible digital asset) after the sending of the digital asset (as applied to William’s non-fungible digital asset) to the second computer system, as taught by Olson.
One of ordinary skill in the art would have recognized that applying the known technique of retaining partial ownership of a digital asset as taught by Olson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of retaining partial ownership of a digital asset as taught by Olson to the non-fungible digital tokens teachings of Williams would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

As to Claim 20, the Williams/Olson combination discloses as discussed above.  Williams further discloses wherein: the plurality of ownership functions includes a reclaim (‘unwind,” [0042]) function specifying that full ownership of the non-fungible digital asset reverts to the first computer system upon satisfaction of a predefined condition (“The NFT 106 may be associated with an expiration term and, in an event exchange of the NFT 106 is not completed before the expiration tem1 expires, an example embodiment may "unwind" the example in progress. For example, in an event the expiration term expires, the first blockchain network 102 may be further configured to transfer 129 the balance of fungible tokens from the second escrow digital wallet 116 of the first blockchain network 102 to the third digital wallet 126 of a second blockchain network 104.” [0042]); and the processor is further configured to execute the instructions to direct the second computer system receive the non-fungible digital asset from the first computer system upon satisfaction of the predefined condition such that the second computer system has full ownership of the non-fungible digital asset (“transfer the NFT 106 from the first escrow digital wallet 108 to a fourth digital wallet (not shown) of the first blockchain network 102. The fourth digital wallet may be owned by the seller 110.” [0042]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Olson and further in view of Shi et al. (US 10,819,504 B2)(“Shi”).

As to Claim 6, the Williams/Olson combination discloses as discussed above.  
The Williams/Olson combination does not directly disclose wherein while the user account associated with the first computer system owns the first part of the non-fungible digital asset and the additional user account associated with the second computer system owns the second part of the non-fungible digital asset, approval for transfer of ownership of the non-fungible digital asset to a third party is required by both a user of the first computer system and a user of the second computer system.
Shi teaches approval for transfer of ownership of the non-fungible digital asset to a third party is required by a user of the first computer system (“require that the owner of the digital asset to be transferred approves the transfer of such digital asset” C.28, L.47-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson combination by the feature of Shi and in particular to include in both the first and second computer systems of the Williams/Olson combination (while the user account associated with the first computer system owns the first part of the non-fungible digital asset and the additional user account associated with the second computer system owns the second part of the non-fungible digital asset), the feature of approval for transfer of ownership of the non-fungible digital asset to a third party is required, as taught by Shi.
One of ordinary skill in the art would have recognized that applying the known technique of approval for transfer of ownership of a digital asset as taught by Shi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of approval for transfer of ownership of a digital asset as taught by Shi to the non-fungible digital tokens teachings of Williams and the collective ownership of Olson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references (see Williams which discloses “nonfungible tokens…[being] ideal for recording and storing the ownership of digital items like collectibles, games and even art” [0008], see Olson which teaches “DRM may…control the manner in which the owner may transfer ownership of the instance of work to another party” [0002]) applied shows the ability to incorporate such data processing features into similar systems.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Olson and further in view of Vijayan (US 2020/0005284 A1)(“Vijayan”).

As to Claim 7, the Williams/Olson combination discloses as discussed above.  
Williams does not directly disclose wherein the sending of the non-fungible digital asset to the second computer system comprises airdropping the non-fungible digital asset to an additional user account associated with the second computer system.
Vijayan teaches airdropping the non-fungible digital asset to an additional user account (as gleaned from “accounts,” [0101]) associated with the second computer system (“NFTs can be purchased by way of exchanges 308 and/or from other users. In addition, content creators can directly issue NFTs to the media wallets 302 of specific users (e.g. by way of push download or AirDrop).” [0102]).
One of ordinary skill in the art of field of endeavor before the effective filing date of the claimed invention would have found it obvious to update the sending of the non-fungible digital asset to the second computer system of Williams in the Williams/Olson combination, using modern software like AIRDROP, as found in the Vijayan, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and increased speed.  All this would be accomplished with no unpredictable results.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Olson and further in view of Foster et al. (US 11,308,487 B1)(“Foster”).

As to Claim 14, the Williams/Olson combination discloses as discussed above.  
Williams does not directly disclose wherein the plurality of ownership functions includes an augment function specifying one or more augmentation restrictions associated with an augmentation of the non-fungible digital asset by a user of a third computer system.
Foster teaches an augment function specifying one or more augmentation restrictions associated with an augmentation of the non-fungible digital asset by a user of a third computer (“computer systems in a peer-to-peer network” C.7, L.10) system (“the first smart contract instructions further include: (4) combination instructions indicating conditions under which two or more first non-fungible tokens are combined to generate a new first non-fungible token” C.10, L.39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson combination by the feature of Foster and in particular to include in the plurality of ownership functions of the Williams/Olson combination, the augment function specifying one or more augmentation restrictions associated with an augmentation of the non-fungible digital asset by a user of a third computer system, as taught by Foster, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 15, the Williams/Olson/Foster combination discloses as discussed above.  Foster teaches sending, by the digital asset management system, the non-fungible digital asset to the third computer system (sending to “a destination address….” C.216, L.59); and receiving, by the digital asset management system from the third computer system, an augmented non-fungible digital asset that includes the non-fungible digital asset and the augmentation (C.119, L.22-24, C.216, L.40-44).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Olson and further in view of Foster and Koch et al. (US 10,861,095 B1)(“Koch”).

As to Claim 16, the Williams/Olson/Foster combination discloses as discussed above.
Foster does not directly disclose wherein the augmentation of the non-fungible digital asset includes combining a semi-fungible digital asset with the non-fungible digital asset.
Koch teaches a semi-fungible digital asset (“digital asset may be semi-fungible” C.4, L.64).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the semi-fungible digital asset of the Koch for the non-fungible digital asset (combined with the other non-fungible digital asset) of the Foster (in the augmentation Williams/Olson/Foster combination).  Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.

As to Claim 17, the Williams/Olson/Foster combination discloses as discussed above.  
Foster does not directly disclose wherein the augmentation of the non-fungible digital asset includes a digital signature of the user of the third computer system combined with the non-fungible digital asset.
Koch teaches digital signature of the user of the third computer system combined with the non-fungible digital asset (“Asset…may have…certificate of authenticity….may be a digital signature.” C.16, L.6-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams/Olson/Foster combination by the feature of Koch and in particular to include in the augmentation of the non-fungible digital asset of the Williams/Olson/Foster combination, the digital signature of the user of the third computer system combined with the non-fungible digital asset, as taught by Koch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621            
June 18, 2022        

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.